Citation Nr: 1106482	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-17 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to 
April 22, 2009 and 20 percent thereafter for service-connected 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2003 to March 2004.  

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2009 Board remand.  It was originally on appeal from a 
July 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  The case 
was later transferred to the RO in Salt Lake City, Utah.  

The Board notes that the Veteran requested a hearing before a 
Decision Review Officer (DRO) in his August 2004 notice of 
disagreement.  A hearing was scheduled, and notice was sent to 
the Veteran in December 2004.  The Veteran failed to report for 
the hearing and has not made any additional hearing request.  


FINDINGS OF FACT

1.  Prior to April 22, 2009, the Veteran's lumbosacral strain was 
manifested by pain and normal range of motion.  

2.  From April 22, 2009, the Veteran's lumbosacral strain was 
manifested by pain and flexion to 60 degrees, which was 
additionally limited to 40 degrees upon repetitive testing.  


CONCLUSIONS OF LAW

1.  Prior to April 22, 2009, the criteria for an initial 
evaluation in excess of 10 percent for lumbosacral strain have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2010).  

2.  From April 22, 2009, the criteria for an initial evaluation 
in excess of 20 percent for lumbosacral strain have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board Remand

In January 2009, the Board remanded this case to provide the 
Veteran notice in accordance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) and to provide the Veteran a VA examination 
to ascertain the current severity of his lumbosacral strain.  The 
VA examination was conducted in April 2009.  Further, the Appeals 
Management Center (AMC) sent a notice letter to the Veteran's 
most recent address of record in July 2010; the letter has not 
been returned.  That letter complies with the Court's decision in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), which 
overruled the Court's original decision insofar as it required 
notice regarding the impact of the Veteran's disability on daily 
life and the rating criteria specific to the Veteran's claim.  
The Board notes that, even if the Vazquez notice is insufficient, 
this is an initial rating claim, and any such notice is not 
required.  

The Board notes that after its remand, the AMC sent a February 
2009 notice letter to the Veteran at an address that was not the 
correct address of record.  The most recent address in the record 
had been provided by the Veteran in his June 2005 VA Form 9.  
This correspondence was returned as undeliverable.  

In September 2009, the AMC sent the notice letter to an address 
in Salt Lake City, Utah, which was provided by the Veteran during 
his April 2009 VA examination.  A handwritten notation indicates 
that there was no response at this address, although there is no 
evidence in the claims file that this correspondence was returned 
as undeliverable.  

Thereafter, the AMC sent correspondence to a Tampa, Florida 
address, stating that all correspondence in regard to the 
Veteran's claim had been returned as undeliverable.  The letter 
requested the Veteran to respond within 30 days, or the claim 
would be decided based on the evidence of record.  The Board 
notes that the AMC omitted the apartment number of record in the 
address portion of this letter.  The letter was returned as 
undeliverable.  

In a January 2010 deferred rating decision, a rating officer 
requested that the Veteran be scheduled for another VA 
examination due to discrepancies in testing during the April 2009 
examination.  It appears that the AMC attempted to contact the 
Veteran by telephone, but there was no answer at the number of 
record.  

In February 2010, the AMC issued a formal finding that the 
Veteran's address could not be obtained.  The memorandum stated 
that all requests to contact the Veteran by mail had been 
returned, and he could not be located through the Compensation 
and Pension Record Interchange (CAPRI), as he had not used any VA 
facilities in the past year.  A telephone operator search of the 
Veteran's last four addresses revealed no such listing at the 
addresses.  The AMC determined that any more development 
addressed to the Veteran would be futile.  

A June 2010 report of contact shows that a Veterans service 
representative called the Veteran using the telephone number 
listed in the SHARE database and left a message on the answering 
machine.  The representative also called the Veteran's financial 
institution to obtain the address on record for the Veteran at 
the institution.  The representative sent a written request by 
facsimile to the Veteran's financial institution.  The 
institution responded with a new address not previously on 
record.  In July 2010, the AMC sent a letter and a copy of the 
Board's remand to this address.  The letter stated, among other 
things, that the AMC asked the VA medical facility nearest to him 
to schedule a VA examination.  The Veteran did not respond to 
this letter.  The AMC sent a copy of the October 2010 
Supplemental Statement of the Case to this address, to which the 
Veteran also did not respond.  Inexplicably, the AMC sent a copy 
of the October 2010 rating decision to the Veteran's Tampa, 
Florida address, again not including the apartment number.  

Although VA mistakenly used the incorrect mailing address on 
numerous occasions, the Board notes that the AMC also attempted 
to correct the situation by verifying the correct address and 
mailing additional notice letters thereto.  Several letters and 
documents have been sent to the presumed correct address, which 
is the one listed in connection with the Veteran's bank account.  
None of those mailings have been returned as undeliverable, yet 
the Veteran has never responded.  He has not provided any updated 
address information himself, nor has he indicated a willingness 
to report for an examination.  VA has made reasonable efforts to 
locate the Veteran and to schedule him for an additional VA 
examination, and the Board finds that the AMC attempted to 
complete the development requested in the prior Board remand.  
Based on the foregoing, the Board finds there has been 
substantial compliance with its remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in March 2004.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO has provided VA 
examinations in April 2004 and April 2009.  In that regard, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate, as the 
examiners provided detailed assessments of the current severity 
of the Veteran's disability.  The examinations included the 
Veteran's subjective complaints about his disability and the 
objective findings needed to rate the disability, including 
evidence of the Veteran's functional impairment.  

The Board notes that the April 2009 VA examiner inferred that 
there was evidence of malingering during the examination.  
Insofar as the April 2009 examination was not adequate, the AMC 
attempted to schedule the Veteran for an additional examination.  
The AMC sent notice in July 2010 at the address listed on the 
Veteran's bank account, stating that the AMC had asked the VAMC 
nearest him to schedule a VA examination.  Again, the Veteran did 
not respond to this correspondence, which was presumably sent to 
his correct address.  Written VA notices are to be sent to a 
"claimant or payee at his or her latest address of record."  
38 C.F.R. § 3.1(q).  If an appellant has changed addresses 
without informing VA, it is well established that it is the 
claimant's responsibility to keep VA advised of his or her 
whereabouts in order to facilitate development of a claim.  If he 
or she does not do so, "there is no burden on the part of the VA 
to turn up heaven and earth to find him [or her]."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  As stated by the Court, 
"[t]he duty to assist is not always a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes 
help, he [or she] cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In light of the above, 
the Board concludes that VA has fulfilled its duty to assist the 
Veteran in this case.       

Legal Criteria

The RO granted an initial rating of 10 percent for lumbosacral 
strain from March 2, 2004, the date of the Veteran's claim.  In 
an October 2010 rating decision, the RO increased the initial 
rating to 20 percent, effective April 22, 2009, the date of a VA 
examination.  The Veteran's lumbar strain is rated under 
Diagnostic Code 5237.  The Board notes that the regulations 
governing the rating of spine disabilities changed in September 
2002 and September 2003, prior to the Veteran's claim.  As such, 
this decision addresses the application of the current 
regulations only.    

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In a claim for a greater original rating after 
an initial award of service connection, all of the evidence 
submitted in support of the Veteran's claim is to be considered.  
An appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire time 
period involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Disabilities of the thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Under the General Rating Formula, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough or result in 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent disability rating.  
Unfavorable ankylosis of the entire spine warrants a 100 percent 
disability rating.  38 C.F.R. § 4.71a.

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

Normal flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).  

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent rating is warranted if 
the total duration of incapacitating episodes is at least 2 weeks 
but less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted if the total duration is at least 4 weeks but 
less than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted if the total duration is at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  The 
term "chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  

Analysis

During an April 2004 QTC examination, the Veteran complained of 
low back pain brought on by physical activity and bending.  The 
Veteran reported two incapacitating episodes over the previous 
year, each lasting one day.  He stated that a military physician 
recommended bed rest on one occasion.  The examiner observed 
normal gait and noted that there were no complaints of radiating 
pain.  Flexion of the thoracolumbar spine was 90 degrees, and 
extension, bilateral lateral flexion and bilateral lateral 
rotation were to 30 degrees.  The examiner stated that range of 
motion of the spine was additionally limited by pain, which had a 
major functional impact.  It was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination.  There 
was no ankylosis of the spine.  No signs of intervertebral disc 
syndrome were present.  X-ray findings were within normal limits.  

In his June 2005 VA Form 9, the Veteran stated that his back pain 
had gotten worse.  He stated that he could not stand or sit for 
long periods due to pain, and he sometimes had trouble getting 
out of bed.  

The Veteran underwent another VA examination in April 2009.  The 
Veteran reported constant back pain, with flare-ups approximately 
four times per month.  The examiner noted that these are self-
imposed periods of bed rest not prescribed by a physician.  The 
Veteran's pain did not radiate into the extremities.  Upon 
examination, there were no spasms.  Flexion was 60 to degrees, 
which reduced to 40 degrees upon repetitive testing.  Extension 
was to 5 degrees.  Right and left lateral flexion was to 35 
degrees, and right and left rotation was to 20 degrees, with no 
change upon repetitive testing.  The examiner stated that there 
were no other changes in active or passive range of motion during 
repeat testing and no additional losses of range of motion due to 
pain, weakness, impaired endurance, fatigue, incoordination, or 
flare-ups.   

The examiner noted that the Veteran may have demonstrated some 
malingering during range of motion testing.  He stated that the 
Veteran's range of motion is not compatible with his prior x-rays 
and clinical examination, as there were no spasms or palpable 
tenderness that would explain the decreased range of motion.  He 
stated that observation of the Veteran's movements in the clinic 
versus in the hallway may invalidate the ranges of motion 
obtained during the examination.  An X-ray was ordered, which 
revealed a normal lumbar spine.    

In light of the above evidence, a rating higher than 10 percent 
is not warranted for the Veteran's lumbosacral strain prior to 
April 22, 2009.  The April 2004 examination revealed normal range 
of motion of the lumbar spine, and there was no evidence of spasm 
or guarding.  Further, there was no evidence of physician 
prescribed bed rest having a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months.  

From April 22, 2009, a rating higher than 20 percent is not 
warranted.  Upon examination in April 2009, flexion was to 60 
degrees.  After repetitive testing, flexion reduced to 40 
degrees.  The VA examiner attributed at least some of the 
decreased flexion to malingering.  There were no findings of 
ankylosis, and there was no evidence of physician-prescribed bed 
rest.  

Further, the Veteran did not complain of radicular or other 
neurologic symptoms, so a separate rating for neurologic 
abnormalities is not warranted.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The Board notes that the Veteran complained of pain and painful 
motion associated with his back disability.  The Board 
additionally observes that the Veteran has objectively 
demonstrated pain during range of motion testing during the April 
2009 VA examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Indeed, the VA examiner considered such 
factors at the compensation and pension examination, and the 
Veteran was still able to flex from zero to 60 and 40 degrees.  
Further, the examiner believed that some limitation of motion 
could have been due to malingering.  The Board finds that the 
DeLuca factors have already been contemplated in the currently 
assigned 10 and 20 percent disability evaluations, and a separate 
rating under DeLuca would involve compensating the Veteran twice 
for his functional limitations in violation of the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  Therefore, a higher rating 
under the criteria of DeLuca is not warranted.  

In cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, 
however, the  record does  not establish that the Veteran's low 
back disorder presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
inapplicable the application of the regular schedular standards.  
A referral for extra-schedular consideration is not warranted.  

The Board finds the staged 10 and 20 percent ratings currently 
assigned to be appropriate.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an initial rating in excess of 
10 percent prior to April 22, 2009 and in excess of 20 percent 
thereafter for his service-connected disability of the 
thoracolumbar spine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  


ORDER

1.  Prior to April 22, 2009, entitlement to an initial rating in 
excess of 10 percent for lumbosacral strain is denied.  

2.  From April 22, 2009, entitlement to an initial rating in 
excess of 20 percent for lumbosacral strain is denied.   




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


